IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,920-01


                   EX PARTE NATHAN ANDREW HARWELL, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR11-0753-01 IN THE 43RD DISTRICT COURT
                             FROM PARKER COUNTY


        Per curiam. Yeary, J., filed a dissenting opinion.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to online solicitation

of a minor and was sentenced to six years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his conviction should be set aside because the statute of conviction

was declared unconstitutional by this Court in Ex part Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013).

The trial court has determined that Applicant is entitled to have his conviction set aside under Ex

parte Lo.
                                                                                                  2

       Relief is granted. The judgment in Cause No. CR11-0753 in the 43rd District Court of

Parker County is set aside, and the cause is remanded so that the trial court can dismiss the

indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 4, 2016
Do not publish